UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :          12/02/2019
 ILYAS ALI,                                                     :
                                              Petitioner,       :
                                                                :   19 Civ. 8645 (LGS)
                            -against-                           :
                                                                :        ORDER
 DHS/ICE/ DEPT. OF JUSTICE,                                     :
                                              Respondents. :
                                                                :
 ---------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Petitioner Ilyas Ali filed a petition for a writ of habeas corpus on September

17, 2019. He asserts that he has been detained since December 4, 2018 and that his continued

detention without the opportunity for a bond hearing is unlawful based on the Supreme Court’s

decision in Zadvydas v. Davis, 533 U.S. 678 (2001);

        WHEREAS the U.S. Attorney’s Office filed a motion to dismiss or to transfer on October

23, 2019 (Dkt. No. 7), and further filed a certificate of service of the motion on Petitioner on

October 23, 2019 (Dkt. No. 10);

        WHEREAS, Petitioner was directed to file reply papers, if any, within thirty days of from

the date Petitioner was served with the motion (Dkt. No. 4);

        WHEREAS, due to two changes of address, Petitioner has not yet been served with the

Order directing reply papers. It is hereby

        ORDERED that Petitioner may file reply papers, if any, within thirty days of from the

date Petitioner is served with this Order.
       The Clerk of Court is respectfully requested to serve this Order, along with the

information packet at Dkt. No. 5 and the Government’s motion and supporting papers at Dkt.

Nos. 7, 8 and 9, via certified mail on Plaintiff at his current address.

Dated: December 2, 2019
       New York, New York




                                                   2
